Citation Nr: 1607721	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  14-23 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for headache/migraine to include as due to an undisclosed illness.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1988 through June 1999. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of Denver, Colorado Regional Office (RO) of the Department of Veterans Affairs (VA) that, in pertinent part, denied service connection for migraine headaches.  The Veteran disagreed with the denial and perfected this appeal.

In June 2015, a hearing was held, via videoconference, before the undersigned Veteran's Law Judge; a transcript of the proceedings is of record.  At the end of the hearing, the record was held open for 60 days to allow the Veteran to submit additional evidence to support his contentions.  


FINDINGS OF FACT

1. Chronic headaches did not manifest in service or for many years thereafter, and are otherwise unrelated to service. 

2. Migraine, a known clinical entity, has been diagnosed.


CONCLUSION OF LAW

Headache/migraine was not incurred in or aggravated by service, and are not due to an undiagnosed illness as a result of service in Southwest Asia during the Persian Gulf War.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2015).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of (1) the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, (3) and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159 (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, VA satisfied its duty to notify in a June 2011 letter from the RO to the Veteran, informing him of what evidence was required to substantiate his claim and of his and VA's respective duties for obtaining evidence.  The letter also provided him with notice of the type of evidence necessary to establish a disability rating and effective date for the disability on appeal in the event of award of the benefit sought. 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  The claims file contains the Veteran's service treatment records, post-service treatment records, and VA examination reports.  Additionally, the claims file contains the Veteran's statements in support of his claim.  The Veteran was also afforded a VA examination in July 2011.  As discussed in more detail below, the assessment includes a review of the Veteran's pertinent service and post-service history, clinical findings, and diagnoses, and the findings were supported by medical rationale.  As such, the Board finds that the July 2011 VA examination is adequate to make a determination on the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA has complied with the duty to assist.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The Veteran has not identified any other outstanding records that are pertinent to the issue and the Board is unaware of any such outstanding evidence.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Applicable Law and Analysis

At the outset, the Board notes that the Veteran served in the Southwest Asia theater of operations during the Persian Gulf War and is a Persian Gulf War Veteran.  38 C.F.R. § 3.317(e).  The Board finds that although the Veteran had service in the Southwest Asia theater of operations during the Persian Gulf War, the Veteran cannot establish service connection for an undiagnosed illness under the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  As will be explained in more detail below, the Veteran's symptom is attributable to a known clinical diagnosis.  See 38 C.F.R. § 3.317 (a).  Therefore, the claimed condition is not shown to be undiagnosed or part of a medically unexplained chronic multi-symptom illness.  As such, the ensuing analysis will focus on direct service connection.  

The Board also notes that the Veteran does not claim, and the evidence does not reflect, that his disabilities are the result of combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 are not applicable.

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 1137; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).

The Veteran contends that his current headache disorder/migraine stem from his period of service.  Specifically, the Veteran avers that he has consistently had headaches since 1992 while he was in service.  See Statement in Support of Claim dated December 30, 2012.  For the reasons that follow, the Board finds that service connection is not warranted.  

A review of the Veteran's service treatment records reveals no documentation of a chronic headache condition or migraine in service.  While the Veteran complained of a headache at one point during service, the headache was attributed to a virus.  See Service Treatment Records dated October 9 and 10, 1989.  During service and at separation, both head and neurological examinations indicate clinically normal results.  See Service Treatment Records dated August 24, 1987, March 12, 1990, May 14, 1991, and May 10, 1999.  In fact, on occasion, the Veteran reported no frequent or severe headaches.  See Reports of Medical History dated August 24, 1987, March 14, 1991, and May 10, 1999.  

The first report of record that the Veteran has headaches was in November 2005, during a VA examination for an unrelated condition.  At that time, the Veteran reported that previously, he "rarely" had headaches, but was currently averaging 3 to 4 headaches a month.  At that time, the VA examiner diagnosed the Veteran with headaches.  See VA Examination dated November 16, 2005.  Shortly after, the Veteran reported having infrequent headaches "for the past 10 to 11 months," which occurred every 3 to 5 weeks.  See VA Treatment Records dated March 17, 2006.  

Based on the Veteran's complaints of headaches accompanied with nausea and light sensitivity, the Veteran's physicians often prescribed migraine medication.  See VA Treatment Records dated September 6, 2012, April 12, 2012, March 15, 2012, and August 18, 2010.  At one point, the Veteran's treating physician noted that the Veteran's depression may have contributed to his headaches.  See VA Treatment Notes dated August 18, 2010.  Notably, at no time during post-service treatment did the Veteran indicate that his headaches started during service.  

The Veteran was afforded a VA examination in July 2011 in connection with his service connection claim for headaches.  At that time, the Veteran reported that his headaches began in 2002 or 2003, with an increase in frequency in 2004.  His symptoms included sensitivity to light and nausea.  He also stated that his headaches last between 12 and 16 hours.  Upon examination, the examiner diagnosed the Veteran with migraine headaches and opined that the Veteran's migraines were not caused by or the result of the Veteran's active service or Gulf War hazards.  The examiner reasoned that there was no evidence that the Veteran was diagnosed or treated for migraines or a chronic headache condition while in service.  

The primary evidence supporting an in-service manifestation of headaches is the lay evidence of record - namely the statements from the Veteran and his wife.  In his written statements, the Veteran claimed that his headaches started in 1992, while he was serving in Southwest Asia.  During that time, the Veteran reports that he would sometimes seek treatment from the corpsman; other times, he would purchase his own medications.  See Hearing Transcript, pp. 4-6.  According to the Veteran, ever since 1992, he had severe headaches every 3 to 4 months.  The Veteran claims that in more recent years that he gets headaches every 2 to 3 weeks.  See Statement in Support of Claim dated December 30, 2012 and VA Form 9 dated June 6, 2014; see also Hearing Transcript, pp. 3 - 4.  The Veteran's former wife stated that since 1992, upon his return from service, the Veteran would get headaches every 3 to 4 months.  She further claimed that in 2002, the frequency of the Veteran's headaches increased; the Veteran would get severe headaches ever 4 to 5 weeks and minor headaches every other week.  See Statement dated December 29, 2012.  

While the Veteran is competent to relate when he first experienced headaches, and his former wife is competent to relate her observations, the time frame mentioned is contradicted by other evidence of record.  Other than one occasion when the Veteran had a virus while in service, the record shows no documentation of complaints of or treatments for migraine headaches in service or for many years thereafter.  While the Veteran claims that he often self-medicated his headaches, throughout service, and upon separation, the Veteran explicitly denied having headaches.  See Report of Medical History dated May 10, 1999.  Moreover, no credible lay evidence, private or VA medical records support the Veteran's assertion that his headaches began in 1992.  Indeed, the Veteran did not complain of headaches until 2005, 13 years after he claims they first began, and even then, indicated that the onset was recent.  Any current assertion that he started having headaches during service is inconsistent with his denial of such manifestations at separation, the silent service treatment records, and his statements made during post-service treatment.  The Board finds that the lay statements of record are not credible to support a finding of a manifestation of headaches in service and assign such statements little probative value.  Caluza, 7 Vet. App. At 511.  The Board finds the contemporaneous service treatment records, the subsequent VA treatment records, and the July 2011 VA examiner's opinion to be more probative than the Veteran's inconsistent statements.  

The Board further finds that, because the probative value of the Veteran's claim is outweighed by that of the evidence in the record, the Veteran has not sufficiently established continuity of symptomatology to satisfy the nexus requirement. 

Consequently as the evidence of record preponderates against a finding that the Veteran's headaches are related to service, service connection is not warranted.  See 38 C.F.R. § 3.303.

Accordingly, after weighing all the evidence, the Board finds the preponderance of the evidence is against the claim of service connection for headaches/migraines, to include as due to an undiagnosed illness.  See 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for headache/migraine, to include as due to an undiagnosed illness, is denied. 



______________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


